Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  in lines 6-7, “data is recovered from a broken drive the first RAID” should be “data is recovered from a broken drive in the first RAID”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  in lines 6-7, “in the data recovery method data is recovered from a plurality of broken drives in the first RAID” should be “in the data recovery method, data is recovered from a plurality of broken drives in the first RAID”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Foley et al., US 10,496,482 B1.
Referring to claim 1:
Foley et al. disclose a data recovery method for a Redundant Array of Independent Disks (RAID) system (col. 3, lines 15-19), the RAID system comprising a 
In col. 6, lines 45-47, Foley et al. disclose the data recovery method comprises: recognizing whether a data page of the broken drive is blank (storage locations in use or not in use).
In col. 6, lines 45-52, Foley et al. disclose the data recovery method comprises: performing calculation according to parity check to recover data from the data pages of the broken drive; and recovering data from a written data page, and skipping a blank data page. 
Referring to claim 2, in col. 5, lines 28-31, Foley et al. disclose wherein the recovering data from a written data page is recovering the data to a replacement drive. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al., US 10,496,482 B1 as applied to claim 1 above, and further in view of Patel et al., US 2003/0135514 A1.
Referring to claim 3, in col. 5, lines 28-31, Foley et al. disclose maintaining a pool of free extents.  However, Foley et al. do not explicitly disclose wherein the RAID system further comprises at least one hot spare drive, and the recovering data from a written data page is recovering the data to the at least one hot spare drive.  In para. 0104, Patel et al. disclose a traditional hot standby device that is put into use at the time of a device failure.  Additionally, in para. 0105, Patel et al. disclose virtual hot spare devices which is a set of idle storage blocks distributed amongst the stripes of data blocks present on any number of the active smart storage units.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the traditional hot spare device or the virtual hot spare device of Patel et al. into the RAID recovery of Foley et al.  A person of ordinary skill in the art would have been motivated to make the modification because the traditional hot spare provides an idle device that is ready at any time to recover the data and does not require additional time to startup and the virtual hot spare device provides the benefit of providing extra data storage space not used for data storage by the file system, but does not require any storage device to stand idle (see Patel et al.: para. 0010).
  Referring to claim 4, in para. 0041 and 0105, Patel et al. disclose wherein the at least one hot spare drive is a plurality of hot spare drives (idle storage blocks distributed across a plurality of active smart storage units), and the recovering data from a written data page is writing to-be-recovered data from written data pages of the hot spare . 
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bondurant, US 2015/0286531 A1, and further in view of Foley et al., US 10,496,482 B1.
Referring to claim 5:
Bondurant discloses a data recovery method for a Redundant Array of Independent Disks (RAID) system (para. 0008), the RAID system comprising a first RAID and a second RAID (para. 0016—a first storage group and a second storage group), wherein each of the first RAID and the second RAID comprises a plurality of drives (para. 0016—each storage group has 6 storage drives), each drive comprises a plurality of data pages (para. 0008—the storage drives comprise hard disk drives and solid state disks; para. 0021—data blocks—fixed size block of memory), the drives form a plurality of data strips over the drives through stripping processing, each data strip comprises one of the data pages of every drive (para. 0021—block level striping), data is recovered from a broken drive the first RAID in the data recovery method (para. 0018). 
In para. 0021, Bondurant discloses a storage management module that can be configured to respond to requests from external systems to read data from storage resources as well as write data to the storage resources.  However, Bondurant does not explicitly disclose data is written to the data strips in a log-based manner.  Additionally, in para. 0023, Bondurant discloses the data recovery method comprises: performing calculation according to parity check to recover data from the data pages of the broken drive (rebuilding data from a failed drive).  However, Bondurant does not explicitly 
In col. 8, lines 26-33, Foley et al. disclose that the data is written to the data strips in a log-based manner.  In col. 6, lines 53-67 continued in col. 7, lines 1-3, Foley et al. disclose the data recovery method comprises: recognizing whether a data page of the broken drive is valid (stores data that is or isn’t marked for deletion).  In col. 6, lines 20-27, Foley et al. disclose the data recovery method comprises: recovering data from a valid data page.  In col. 6, lines 53-67 continued in col. 7, lines 1-3, Foley et al. disclose skipping an invalid page (no repair is performed on data marked for deletion).  And in col. 6, lines 45-47, Foley et al. disclose the data recovery method comprises: skipping a blank data page (rebuilding only storage locations on a failed extent that are actually in use).
It would have been obvious to one of ordinary skill at the time of filing of the invention to include writing the data strips in a log-based manner and determining whether a data page is invalid and blank as taught by Foley et al. into the RAID system of Bondurant.  A person of ordinary skill in the art would have been motivated to make the modification because determining whether a data page is invalid and blank avoids performing unnecessary repair operations which prevents premature wear and early mortality of flash drives (see Foley et al.: col. 1, lines 57-65).  Also, performing less repair operations cuts down on the rebuild time.  Writing the data strips in a log based manner as disclosed by Foley et al. reduces the number of overwrites, which would 
Referring to claim 6, in para. 0018, Bondurant discloses wherein the recovering data from a valid data page is recovering the data to the second RAID. 
Referring to claim 7, in col. 6, lines 53-67 continued in col. 7, lines 1-3, Foley et al. disclose copying the remaining valid data pages.  And in para. 0018, Bondurant disclose copying data pages of the first RAID onto the second RAID. 
Referring to claim 8, in para. 0008, 0018, and 0026, Bondurant discloses wherein the recovering data from a valid data page is recovering the data to a replacement drive in the first RAID (if only one storage device encounters a failure then there is no global spare used if redundancy in the storage group still exists—see para. 0026). 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al., US 2019/0188099 A1, and further in view of Foley et al., US 10,496,482 B1.
Referring to claim 10:
Roberts et al. disclose a data recovery method for a Redundant Array of Independent Disks (RAID) system (para. 0015), the RAID system comprising a first RAID and a second RAID that are mirrors of each other (para. 0017), wherein each of the first RAID and the second RAID comprises a plurality of drives (para. 0015), each drive comprises a plurality of data pages (para. 0029—blocks and pages of memory), the drives form a plurality of data strips over the drives through stripping processing (para. 0015), each data strip comprises one of the data pages of every drive (para. 
In para. 0046, Roberts et al. disclose reading, writing, and erasing data on the solid-state non-volatile memory device.  However, Roberts et al. do not explicitly disclose data is written to the data strips in a log-based manner.  Additionally in Figure 6 and in para. 0055-0056, Roberts et al. disclose the data recovery method comprises reading the drives corresponding to the broken drives in the second RAID.  However, Roberts et al. do not explicitly disclose the data recovery method comprises: recognizing whether a data page corresponding to the broken drives is valid and recovering data from a valid data page, and skipping an invalid data page and a blank data page.
In col. 8, lines 26-33, Foley et al. disclose that the data is written to the data strips in a log-based manner.  In col. 6, lines 53-67 continued in col. 7, lines 1-3, Foley et al. disclose the data recovery method comprises: recognizing whether a data page of the broken drive is valid (stores data that is or isn’t marked for deletion).  In col. 6, lines 20-27, Foley et al. disclose the data recovery method comprises: recovering data from a valid data page.  In col. 6, lines 53-67 continued in col. 7, lines 1-3, Foley et al. disclose skipping an invalid page (no repair is performed on data marked for deletion).  And in col. 6, lines 45-47, Foley et al. disclose the data recovery method comprises: skipping a blank data page (rebuilding only storage locations on a failed extent that are actually in use).
It would have been obvious to one of ordinary skill at the time of filing of the invention to include writing the data strips in a log-based manner and determining .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,711,897 B1 discloses rebuilding only the written portion of the failed device.
US 8,751,862 B2 discloses only rebuilding valid data blocks which are blocks in use.
US 10,922,177 B2 discloses a mapping table to indicate the usage state of storage space of disks in the RAID, such that only the used storage blocks in the fault disk are to be rebuilt.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113